Citation Nr: 0105963	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-06 568 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Evaluation of hemorrhoids, rated as 10 percent disabling.  

Evaluation of lumbosacral strain, rated as 10 percent 
disabling.  

Evaluation of recurrent right inguinal hernia in 
postoperative herniorrhaphy status, rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Jackson, Mississippi.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in June 1999.  A complete 
transcript is of record.  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 

38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board has reviewed the record with 
these mandates in mind and finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  

The issue of the evaluation for lumbosacral strain is the 
subject of the remand at the end of this decision.  


FINDINGS OF FACT

1.  The veteran is shown to have internal and external 
hemorrhoids in post-hemorrhoidectomy and surgical banding 
status, which are not shown to be more than large or 
thrombotic and irreducible, with excessive redundant tissue 
evidencing frequent recurrences; neither persistent bleeding 
with secondary anemia nor fissures are shown to be present.  

2.  The veteran is shown to have a small recurrent right 
inguinal hernia in post-herniorrhaphy status, which equates 
with or approximates one which is not well supported by truss 
or not readily reducible; in addition, the herniorrhaphy scar 
is tender and painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  Hemorrhoids are no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.7, 4.14, 4.114 Diagnostic Code 7336 (2000).  


2.  A recurrent right inguinal hernia in postoperative 
herniorrhaphy status, is 30 percent, but no more than 30 
percent, disabling, with a separately rated surgical scar 
that is 10 percent disabling. 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.7, 4.14, 4.114, Diagnostic Codes 
7338, 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA medical center records show that the veteran underwent 
banding of several prolapsed internal hemorrhoids in late 
1988 and hemorrhoidectomy of two out of four hemorrhoidal 
bundles in late 1989.  

VA outpatient clinical records show, in November 1990, that 
the veteran had 2 internal hemorrhoids that infrequently bled 
and caused pain.  

On a VA examination for right inguinal hernia in February 
1996, the veteran complained of pain of the right inguinal 
herniorrhaphy scar.  The pain reportedly came and went.  He 
described a burning, stinging-type pain.  It was not related 
to any activity.  Sometimes his underwear caused scar 
discomfort.  The right inguinal herniorrhaphy scar was 10 
centimeters long and 5 millimeters wide.  It was flat without 
evidence of recurrent hernia.  He complained of tenderness in 
the superior aspect of the scar.  When the examiner checked 
for recurrent hernia on the right, the veteran complained of 
pain in the superior aspect of the scar that radiated up to 
just below the umbilicus.  The impression was right inguinal 
scar with subjective pain in the superior aspect with no 
apparent cause.  

On a VA examination for hemorrhoids in February 1996, the 
veteran complained of increased difficulty.  He stated that 
his hemorrhoids prolapsed and burned on defecation and were 
extremely aggravated by constipation.  Hemorrhoidal 
discomfort was aggravated by standing on a concrete surface.  
The physical examination showed circumferential internal and 
external hemorrhoids that were 

tender without thrombosis.  There was no prolapse of internal 
hemorrhoids noted on straining.  Findings were termed 
circumferential internal and external hemorrhoids.  

On a VA examination in November 1998, the veteran was shown 
to have a recurrent right inguinal hernia that was painful to 
the point where he was unable to lift doing his stocking job 
at a Wal-Mart store.  He reportedly had no abdominal pain, 
nausea or vomiting.  Some bowel irregularity related to 
hemorrhoidal discomfort was described.  He stated that he 
experienced hemorrhoidal prolapse and stinging about every 
two months.  The physical examination revealed a 4-inch right 
inguinal herniorrhaphy scar.  It was described as exquisitely 
tender medially with a recurrent hernia.  There were 
circumferential internal and external hemorrhoids of moderate 
size without blood present.  

VA outpatient clinical records show, in March 1999, that the 
veteran complained of a recurring right inguinal hernia with 
pain on coughing and straining.  The physical examination 
revealed a small, reducible hernia on the right side.  The 
impression was recurrent right-sided hernia.  In April 1999, 
he complained of bleeding hemorrhoids and a right inguinal 
hernia.  External, nonthrombosed hemorrhoids were observed.  
The stool was hemoccult negative.  He denied pain.  The 
impressions were right inguinal hernia and bleeding 
hemorrhoids.  

During the veteran's June 1999 hearing, he testified that he 
had a lot of pain from his hernia condition.  He described 
the pain as stopping him from doing anything, even walking.  
He could not lift due to the pain.  His hernia reportedly 
came out every day or every other day accompanied by the 
pain.  It reportedly was aggravated by any kind of movement.  
The right inguinal hernia reportedly had recurred three 
times.  He testified that he had been given a supportive 
truss or belt but it had done no good so he did not use it.  
He also described that the right inguinal hernia scar 
"stings."  He testified that a doctor told him that further 
surgery for the right inguinal hernia would result in 
testicular problems for the rest of his life.  He specified 
that more surgery for the recurrent right inguinal hernia was 
not medically recommended.  He testified that medication, 
sitz baths and stool softeners helped his hemorrhoidal 
condition.  He stated that he had persistent bleeding from 

the hemorrhoids every time he ate a meal that was not soft.  
He testified that he had to strain with bowel movements and 
it was very discomfiting.  He felt tired often but no doctor 
had prescribed extra vitamins or anything like that, or found 
anemia.  
He described past surgeries on his hemorrhoids and that they 
persisted and would "come out."  He testified that he 
experienced prolapsed hemorrhoids after every three or four 
bowel movements, when he had to push them back in, and that 
Preparation H stopped the pain.  He stated that a VA 
physician told him that he needed more hemorrhoidal surgery 
since his last procedure.  He stated that if he lifted more 
than 20 pounds he would be in trouble because of his hernia.  

The veteran has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on the issues 
regarding the evaluations of hemorrhoids and right inguinal 
hernia have been properly developed and the duty to assist 
has been met.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

A 10 percent evaluation for hemorrhoids requires large or 
thrombotic, irreducible, external or internal hemorrhoids 
with excessive redundant tissue evidencing frequent 
reoccurrences.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2000).

The veteran is shown to have undergone hemorrhoidectomy and 
banding of internal hemorrhoids in the past and more recently 
has shown internal and external hemorrhoids with infrequent 
or absent bleeding and pain.  They are shown to be of 
moderate size and not thrombotic, but tender.  Prolapse of 
hemorrhoids has not been shown, although he has complained 
and testified that such occurs on a regular, recurrent basis.  
He also has testified that he experiences persistent 
bleeding.  Such has never been shown.  Even in April 1999 
when he was seen for complaints of bleeding hemorrhoids and 
the impression was bleeding hemorrhoids, the objective 

findings on hemoccult testing showed no blood.  In other 
words, the physical evidence does not support his complaint 
of bleeding hemorrhoids.  There has been no complaint or 
finding of fissure or anemia.  Without any medical evidence 
of persistent bleeding with secondary anemia or fissures, the 
next higher rating of 20 percent for hemorrhoids is not 
assignable.  

With regard to hernias, a postoperative, recurrent inguinal 
hernia, readily reducible and well supported by truss or belt 
warrants a 10 percent disability evaluation.  38 C.F.R. Part 
4, Diagnostic Code 7338 (2000).  A small, postoperative 
recurrent, or unoperated irremediable hernia, not well 
supported by truss, or not readily reducible, warrants a 30 
percent disability evaluation.  Id.  Finally, a large, 
postoperative, recurrent hernia, which is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable warrants a 60 percent disability 
evaluation.  Id.  

The Board finds that the application of 38 C.F.R. § 4.7 
(2000) is raised by the evidence in this case.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more closely approximates the criteria 
required for that evaluation.  See id.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2000). A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  However, if a veteran 
has separate and distinct manifestations attributable to the 
same injury, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  


Under Diagnostic Code 7803, a scar that is superficial, 
poorly nourished, with repeated ulceration will be assigned a 
10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
7803 (2000).  Under Diagnostic Code 7804, a scar that is 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 7804 (2000).  Under Diagnostic 
Code 7805, a scar will be rated on limitation of function of 
the part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(2000).  

The veteran has a history of right inguinal herniorrhaphy and 
a recurrent right inguinal hernia.  He has been consistent in 
his complaints of a painful surgical scar.  This scar has 
also been described as tender.  Pain has been elicited in the 
scar on palpation, when the examiner has checked for a 
recurrent hernia.  A recurrent right inguinal hernia has been 
confirmed.  He has complained of pain on lifting, straining 
and coughing.  The hernia is also described as small and 
reducible.  The veteran's testimony as to the ineffectiveness 
of a truss is consistent with and not refuted by the medical 
evidence.  The medical evidence shows that the recurrent 
right inguinal hernia is reducible, so his recurrent right 
inguinal hernia would not fall into the category of one that 
is not readily reducible.  He has not complained that his 
recurrent right inguinal hernia is not readily reducible.  
Nevertheless, a small postoperative recurrent right inguinal 
hernia that is not well supported by truss is the closest to 
the veteran's manifestations based on his sworn testimony and 
the medical evidence of record.  Under Diagnostic Code 7338, 
this warrants the next higher disability evaluation of 30 
percent.  

However, the next higher rating of 60 percent cannot be 
assigned.  As indicated above, this requires the presence of 
a large, postoperative, recurrent hernia, which is not well 
supported under ordinary conditions and not readily 
reducible, and which is considered inoperable.  The medical 
evidence, however, shows that the veteran's hernia is 
currently small and reducible.

With regard to the veteran's surgical scar from the right 
inguinal herniorrhaphy, this scar is shown to be painful and 
tender on objective demonstration.  This disability is 

separate and distinct from his recurrent, small, 
postoperative right inguinal hernia that is not well 
supported by truss.  Hence, a 10 percent rating under 
Diagnostic Code 7804 is assignable.  


ORDER

An evaluation in excess of 10 percent for hemorrhoids is 
denied.  

An evaluation of 30 percent, but no greater than 30 percent, 
for recurrent right inguinal hernia in postoperative 
herniorrhaphy status, with a separate evaluation of 10 
percent for the right herniorrhaphy scar, is granted, subject 
to the governing regulations applicable to the payment of 
monetary benefits.  


REMAND

Since the VA rating examination in November 1998, VA 
outpatient treatment records show the veteran's complaints of 
low back pain, and difficulty standing, bending and lifting 
due to back condition.  Objectively, there was limited range 
of motion that was not detailed in terms of actual degrees.  
There was mild paraspinal tenderness.  The impression was 
chronic pain of unknown etiology.  The November 1998 
examination did not confirm or rule out paravertebral muscle 
spasms.  
Range of motion was detailed and it was shown that straight 
leg raising produced low back pain at 90 degrees.  The 
standard/reference against which range of motion of the 
lumbar spine is to be measured was not presented.  The 
impression in November 1998 was that, on physical and X-ray 
examination, the examiner could find no objective evidence of 
organic pathology to explain his symptoms.  Nevertheless, the 
degree of disability objectively shown was not mentioned or 
summarized in a diagnostic fashion, or otherwise related to 
the applicable rating criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5295.  


During the veteran's June 1999 hearing, he testified that he 
suffered from painful motion of the lumbosacral spine.  He 
described pain on sitting and walking and having to wear a 
back brace at work.  The brace reportedly was medically 
recommended.  He stated that lifting, standing and sitting 
for a period of time triggered the pain.  He also described 
lumbosacral paravertebral muscle spasms when he was laying 
down, about three or four times monthly.  He testified that 
he had problems bending.  

In consideration of the foregoing, the case is remanded for 
the following actions:  

1.  The RO should schedule an orthopedic 
examination.  The claims file must be 
made available to the examiner for review 
prior to the examination.  It is 
requested that the examination report of 
the lumbar spine be sufficiently complete 
so as to comply with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examiner 
should address the criteria contained in 
Diagnostic Codes 5292, 5293 and 5295.  
The report of examination should include 
a detailed account of all manifestations 
of lumbar spine disability found to be 
present.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion any pain occurs and at what point 
pain prohibits further motion, and 
presence or absence of paravertebral 
muscle spasms.  The examiner should 
describe any limitation of motion, 
instability and weakness, lack of normal 
endurance, functional loss due to pain, 
pain on use, weakened movement, excess 
fatigability, and incoordination.  If 
there is no pain, weakness, excess 
fatigability or incoordination, the facts 
must be noted in the report.  The 
examiner must obtain active and passive 
range of motion (in degrees), state if 
there is any 

limitation of function and describe it, 
and state the normal range of motion.  
All positive and negative findings must 
be recorded.  The veteran's neurologic 
function should be addressed.  The 
specific complaints/problems the veteran 
addressed in his sworn testimony must be 
evaluated.  If the complaints are 
inconsistent with the findings, that 
should be noted.  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (2000), when a claimant who is 
pursuing a claim for an increase without 
good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 



